Citation Nr: 0503960	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  97-09 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The appellant performed creditable active duty service from 
July 1954 to January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for cervical degenerative disc disease and 
headaches.  The case was certified to the Board by the 
Roanoke, Virginia RO.


FINDINGS OF FACT

1.  Cervical degenerative disc disease is not shown to be 
related to service or to any in-service occurrence or event.

2.  There is no competent evidence linking the appellant's 
current headaches to his active duty service.


CONCLUSIONS OF LAW

1.  Cervical degenerative disc disease was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2004).

2.  Headaches were not incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio.  Here, the record 
reflects that the appellant has been fully apprised of the 
changes brought about by the VCAA through the July 2003 
letter, to include notice of what evidence and information 
are necessary to substantiate his claim, and notice of his 
and VA's obligation to obtain certain evidence, including 
VA's duty to obtain all relevant evidence in the custody of a 
Federal department or agency.  As such, the duties to notify 
the appellant of necessary evidence, as well as the 
responsibility for obtaining or presenting that evidence, 
have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the appellant's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The claimant was notified of the 
need for a VA examination, and he was seen for those studies 
in September 1997.  The appellant was asked in July 2003 to 
advise VA if there were any other information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in the July 2003 letter and in 
the January 2004 supplemental statement of the case what 
evidence had been received.  He was notified in the January 
2004 supplemental statement of the case that he needed to 
submit all evidence in his possession.  Therefore, the duty 
to notify the appellant of any inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Although the VCAA notice was issued out of sequence, the 
notice provided substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence), and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  
Further, since receiving notice, the appellant has had ample 
opportunity to provide additional pertinent evidence since 
being informed of the evidence needed to substantiate his 
claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).



I.  Factual Background

The appellant received a honorable discharge for the period 
of service from August 1954 to January 1955, and a bad 
conduct discharge for the period of service from June 1955 to 
June 1957.  In light of the above, only the service medical 
records for the appellant's initial period of service may 
serve as a basis for granting service connection.  

Service records dated in October 1954 show that the appellant 
was under observation for compression fracture of the 
thoracic spine, T-7.  A cervical disorder was not noted.

In December 1954, he was seen on three occasions with 
complaints of headaches.  He reported personality trouble in 
camp as well as financial difficulties.  The diagnosis was 
tension headaches.  The headaches were relieved with placebo 
treatment.  Headaches were also noted with treatment of an 
inadequate personality disorder that existed prior to 
enlistment into service.  The January 1955 separation 
examination is negative for pertinent abnormalities.  

The service medical records for the appellant's second term 
of service are negative for pertinent abnormalities.

VA treatment records dated in May 1987 show treatment for low 
back problems.  The appellant presented with a history of low 
back pain times six weeks.  

A VA examination was performed in April 1989.  The appellant 
complained of headaches and upper back pain.  No pertinent 
diagnosis was provided.  

VA treatment records dated in 1989 show the appellant was 
treated for chronic headaches.  The appellant reported that 
he was in a motor vehicle accident one-year prior and 
sustained a cervical strain.  The diagnosis was headaches 
secondary to questionable cervical strain.  Records dated in 
March 1990 show treatment for recurrent cervical strain with 
muscle spasm and tension impairment.  

VA treatment record dated in March 1993 show treatment for 
muscular strain.  The appellant experienced pain under his 
right shoulder blade while changing a tire on his car.  

VA treatment records dated from 1996 show treatment for 
headaches and cervical disc disease.  

In February 1997, the appellant was seen by Alexander 
Latteri, M.D.  He reported injuring his back in November 1995 
while trying to lift a pan with two 20-pound turkeys at his 
workplace.  Physical examination resulted in pertinent 
diagnoses of possibly herniated C7-C8 disc with severe 
radiculopathy and chronic headaches.  A nexus opinion linking 
a cervical disorder to service was not offered.  Rather, Dr. 
Latteri stated that the appellant's spinal and bilateral 
upper extremity symptoms and disability were the result of 
the continuous trauma tot which he was subjected in the 
performance of his job and of the specific industrial injury 
in November 1995.  Dr. L. also stated that the ongoing 
headaches were associated with the cervical spine symptoms.  

A VA general examination was performed in September 1997.  It 
was noted that the appellant had complained of occipital 
headaches and posterior neck pain since 1979.  He had low 
back pain since 1989 with intermittent radiation to the left 
leg.  The diagnoses were probable degenerative joint disease 
of the lumbosacral spine and cervical spine; and headaches of 
undetermined etiology.  

During his May 1997 personal hearing at the RO, the appellant 
testified that in January 1955, he was on liberty leave in 
Alameda, California.  He was robbed and became unconscious.  
He was hospitalized for three weeks due to a head injury.  
Thereafter, he was discharged from service.  Since his 
separation from service, he has experienced neck pain and 
headaches.   



II.  Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

III.  Service connection for degenerative disc disease
of the cervical spine

After a review of the evidence, the Board concludes that the 
preponderance of the evidence is against finding that the 
appellant's current degenerative disc disease of the cervical 
spine is related to service.  The entrance and separation 
examinations are negative with the January 1955 separation 
examination being entirely negative for findings, complaints 
or diagnoses of a cervical spine disability.  While the 
appellant was observed for a thoracic disorder, a chronic 
cervical disorder was not diagnosed in-service or at 
separation, and no examiner has linked any current cervical 
spine disorder to service.  Indeed, the first evidence of 
chronic cervical pathology dates from 1990.  A February 1997 
private medical report shows that in November 1995, the 
appellant sustained a specific injury at work.  The private 
physician related the appellant's current symptomatology and 
disability to the performance of his job and the November 
1995 industrial incident.  Therefore, the preponderance of 
the evidence is against finding an etiological or causal 
relationship between the appellant's current complaints and 
any in-service incident, his contentions to the contrary 
notwithstanding.

Therefore, to summarize, while some records show the 
appellant received treatment for thoracic symptomatology in 
service, there is no competent medical evidence relating any 
current cervical degenerative disc disease specifically to 
his service, and the appellant's self reported history of 
chronicity cannot be considered competent medical evidence of 
a nexus.  Simply put, the appellant's contentions do not 
constitute competent evidence with respect to medical 
causation, diagnosis, and treatment.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (As a lay person, the appellant lacks 
the medical expertise to offer competent opinions as to the 
existence of the disability, as well as to medical causation 
of any current disability.)  Therefore, there is no 
competent, credible medical evidence in the record to show a 
connection between the appellant's current cervical 
disability and service.  As such, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for cervical degenerative disc disease.  

IV.  Service connection for headaches 

After consideration of the evidence, the Boards find that the 
preponderance of the evidence also is against finding that 
headaches are related to the appellant's service.

Although the appellant was diagnosed and treated for 
headaches in service, the evidence shows that the headaches 
in service were stress related and part and parcel of an 
inadequate personality disorder.  Indeed, the January 1955 
separation examination report notes the appellant's 
neurological evaluation as normal.

Post-service medical records have linked current headaches to 
cervical spine symptoms.  In contrast, no medical evidence 
has linked the appellant's headaches to his in-service 
headache symptoms that were treated and resolved with 
placebo.  The appellant's own assertion cannot support his 
claim that he has headaches causally related to service, 
because medical evidence, not lay evidence is required to 
establish medical causation or medical diagnosis.  Espiritu.  
In light of the foregoing the preponderance of the evidence 
is against the claim, and the benefit sought on appeal must 
be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for headaches, and cervical degenerative 
disc disease is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


